FILED
                           NOT FOR PUBLICATION                                DEC 20 2013

                                                                          MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                          U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


KING BRETT LAUTER,                               No. 12-55729

              Plaintiff - Appellant,             D.C. No. 2:07-cv-06811-JVS-JC

  v.
                                                 MEMORANDUM*
IRINA ANOUFRIEVA; LAUREN
LIEBERT; JONATHAN C.S. COX;
DEBRA COX, Representative of the
Estate of Jonathan C.S. Cox; COX,
PADMORE, SKOLNIK &
SHAKARCHY, LLP; ELLEN BIDISCO,
Erroneously Sued As Ellen Bodisco;
Erroneously Sued As Ellen Miller; JACOB
S. SHAKARCHY; GERALD PADMORE;
STEVEN D. SKOLNIK; DEBORAH H.
SROUR,

              Defendants - Appellees.


                   Appeal from the United States District Court
                      for the Central District of California
                    James V. Selna, District Judge, Presiding




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
                           Submitted December 2, 2013**
                               Pasadena, California

Before: SCHROEDER, CLIFTON, and WATFORD, Circuit Judges.

      King Brett Lauter appeals the district court’s grant of summary judgment in

favor of his ex-wife, Irina Anoufrieva, her former employer, the law firm of Cox,

Padmore, Skolnik & Shakarchy LLP (“the Cox firm”), and several of its

employees. The firm alerted police to Lauter’s presence outside the firm offices,

leading the district attorney to bring charges against Lauter for violating a

restraining order protecting Anoufrieva. Lauter claims this constituted malicious

prosecution because he was in fact attempting to serve members of the Cox firm

with subpoenas, and this was conduct that the restraining order did not bar. He

makes no showing, however, that defendants knew that this was his purpose, or

that they concealed it from the police. He therefore cannot demonstrate malice or

false reporting to police. See Cedars-Sinai Medical Ctr. v. Superior Court, 253

Cal. Rptr. 561, 563 (Ct. App. 1988).

      Lauter also contends that defendants invaded his privacy when they helped

Anoufrieva move and forwarded her mail. These actions, however, did not affect

Lauter’s privacy. Lauter has also failed to show any genuine dispute of fact

        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

                                          2
regarding his RICO, negligence, and California Business and Professions Code

claims. None have merit.

      AFFIRMED.




                                       3